C. D. 660.
ORDER
Upon reading the motion for a rehearing herein, together with the affidavit of Richard'E. -FitzGibbon, sworn to the 14th day of April, 1942, and the memorandum of Paul P. Rao, Assistant Attorney General in charge of Customs, attorney for the defendant, all in support thereof, and after reading the memorandum of Edwin R. Wakefield, Esquire, attorney for the plaintiff, in opposition thereto; it now appearing to the court that the plaintiff has failed to show by proper evidence that the rate of 35 percent ad valorem plus 8 cents per pound is less than 45 *374percent ad valorem wh. en applied to the instant merchandise, and for the purpose of clarifying our origin al decision, and in the interest of. establishing a uniform classification for the instant merchandise, it is hereby
Okdbred that the motion for rehearing be, and the same is in all respects, granted.
Dated New York, N. Y., July 1, 1942.
William J. Tilson,
Fred’k W. Dallinger,

Judges of the United States Customs Court.